Exhibit 10.12

 

MANAGEMENT SUPPORT AND MARKETING AGREEMENT

 

This MANAGEMENT SUPPORT AND MARKETING AGREEMENT (“Agreement,”) entered into and
effective as of the 1st day of September, 2002 (notwithstanding the date of
actual execution) by and between DOCTORS PRACTICE MANAGEMENT, INC., A Texas
business corporation (“DPM”), and MEDICAL MULTIMEDIA ADVERTISING, INC. (“MMA”).

 

WITNESSETH:

 

WHEREAS, MMA is a duly and validly existing Texas corporation that has been
organized for the purpose of providing investment opportunities and management
support and marketing services for medical and related healthcare providers
(“Healthcare Services”) to the general public in the Greater Houston, Texas
area;

 

WHEREAS, DPM is experienced in providing management and related items and
services to physicians, professional associations, and other professional
healthcare entities and individuals and has been engaged as manager by VISTA
COMMUNITY MEDICAL CENTER, L.L.C., (“VISTA”) a Texas business corporation
organized for the purpose of operating an outpatient surgical and diagnostic
clinic and providing medical and related healthcare services (“Healthcare
Services”) in the Greater Houston, Texas area;

 

WHEREAS, DPM desires and intends to obtain such management, administrative, and
business services necessary and appropriate for VISTA’S business operations and
the provision of Healthcare Services by VISTA, and MMA is capable of assisting
DPM in providing, all such management, administrative, and business services;
and

 

WHEREAS, DPM and MMA mutually desire an arrangement that:

 

  (1) ensures consistency of service, quality of care, and safety of VISTA’S
patients;

 

  (2) facilitates effective utilization of Healthcare Services;

 

  (3) ensures consistent and customary patterns for the provision of Healthcare
Services;

 

  (4) facilitate the establishment and maintenance of a public image of
excellence and high quality for VISTA, all for the benefit of those persons
seeking Healthcare Services as patients of VISTA.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and confessed, the parties agree as follows:

 

Covenants and Conditions Regarding Management and Advertising:

 

1.1 MMA agrees that it has the primary responsibility for the marketing of the
facilities, including but not limited to the following:

 

  (a) recruitment of physicians as tenants in the professional building;

 

  (b) recruitment of physicians to use and otherwise employ the services of the
hospital;

 

  (c) general efforts to improve the reputation and market the benefits of
VISTA; and

 

  (d) create and publish multi-media advertising (subject to advance DPM
approval).

 

1.2 DPM agrees to pay Two Hundred Thousand Dollars ($200,000.00) a month to be
used for advertising and to pay fees and expenses of MMA. MMA and DPM agree that
these funds will be deposited in an account to be managed and controlled solely
by MMA. From these funds, MMA agrees to expend at least $165,000.00 monthly,
directly on advertising and the general marketing of VISTA, and the associated
services of the Vista Medical Center at 1401 and 1401A Vista, Pasadena, Texas.
Further, MMA will provide to DPM a written report and verification of these
expenditures quarterly, with said report being due not later than thirty (30)
days after the end of each respective quarter.

 

1.3 Management and Clerical Personnel. MMA shall employ or otherwise retain, and
shall be responsible for selecting, training, supervising, scheduling, and
terminating, all management and clerical personnel as MMA deems reasonably
necessary and appropriate in the performance of its duties and obligations under
this Agreement. MMA shall have sole responsibility for determining the salaries,
wages, and fringe benefits of all such management and clerical personnel, for
paying such salaries and wages, and for providing such fringe benefits, and for
withholding as required by law, any sums for income tax, unemployment insurance,
social security, or any other withholding required by applicable law or
governmental requirement.

 

1.4 Insurance. Throughout the Term, MMA shall, at MMA’s expense, obtain and
maintain with commercial carriers, through captive insurance companies, through
self-insurance, or some combination thereof, professional, casualty, and
comprehensive general liability insurance covering MMA, its personnel, and all
of its equipment in such amounts, on such basis, and upon such terms and
conditions as DPM deems appropriate.

 

1.5 Indemnification by MMA. MMA shall indemnify and hold DPM harmless from and
against any and all liability losses, damages, claims, causes of action, and
expenses, including, without limitation, reasonable attorney’s fees and
associated costs, associated with or resulting, directly or indirectly, from any
act or omission of MMA, its employees, agents, or independent contractors in or
about the Facility during the Term. To be entitled to such indemnification, DPM
shall give MMA prompt written

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 2 of 9



--------------------------------------------------------------------------------

notice of the assertion by a third party of any claim with respect to which DPM
might bring a claim for indemnification hereunder, and in all events must
provide such written notice to MMA within the applicable period for defense of
such claim by MMA. MMA shall, at its own expense, have the right to defend and
litigate any such third-party claim.

 

2.1 Organization and Existence. DPM is a Texas corporation duly organized,
validly existing and in good standing under the laws of the State of Texas and
has all requisite legal and corporate power to carry on its business as now
conducted and to enter into and perform this Agreement.

 

2.2 Compliance with Laws. DPM is in compliance in all material respects with all
applicable foreign, federal, state, municipal and other political subdivision or
governmental agency statutes, ordinances and regulations, including, without
limitation, those imposing taxes, in every applicable jurisdiction in respect of
the ownership of DPM properties and conduct of DPM’s business.

 

2.3 Brokers. DPM in not a party to or in any way obligated under any contract or
other agreement for, and there are no outstanding claims against DPM for the
payment of any broker’s or finder’s fee in connection with the origin,
negotiation, execution or performance of this Agreement.

 

2.4 DPM’s Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by DPM has been duly authorized and approved by
the Board of Directors and no further corporate action is necessary on the part
of DPM to make this Agreement valid and binding upon DPM in accordance with its
terms. Neither the execution, delivery nor performance of this Agreement by DPM
will result in a violation or breach of any term or provision under the Articles
of Incorporation or Bylaws of DPM or constitute a default or breach of, or
accelerate the performance required under, any indenture, mortgage, deed of
trust or other contract or agreement to which DPM is a party or by which it or
any of its respective assets are bound, or, violate any order, writ, injunction
or decree of any court, administrative agency or governmental body.

 

3.1 Organization and Existence. MMA is a Texas corporation duly organized
pursuant to the laws of Texas and in good standing, and has all requisite legal
power to enter into and perform this Agreement.

 

3.2 Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement has been duly authorized, and no further action is
necessary on the part of MMA to make this Agreement valid and binding upon MMA
in accordance of its terms. Neither the execution, delivery nor performance of
this Agreement by MMA will result in a violation or breach of any term or
provision or constitute a default or breach of, or accelerate the performance
required under any other contract or agreement to which MMA is a party or by
which it or its properties are bound, or violate any order, writ, injunction or
decree of any court, administrative agency or governmental body.

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 3 of 9



--------------------------------------------------------------------------------

3.3 Brokers. MMA is not a party to or in any way obligated under any contract or
agreement for, and there are no outstanding claims against MMA for the payment
of any broker’s or finder’s fee in connection with the origin, negotiation,
execution, or performance of this agreement.

 

4.1 Confidential Information. MMA acknowledges that in the course of the
performance of this Agreement, it has had and will continue to have access to
certain know-how, formulae, processes, data, proprietary information, supplier
and patient records and information and other confidential knowledge and trade
secrets of DPM’s and VISTA’s business and operations. MMA understands that all
such information is confidential and has been or will be conceived or learned by
MMA in confidence, and agrees not to reveal any such information to any third
person for any reason or under any circumstances. MMA further agrees that it
will at no time use any such information for the purpose of competing with or
assisting others in competing with the business of DPM or VISTA, or for any
purpose which may be harmful or detrimental to the business or interests of DPM
or VISTA. The restrictions in this section shall not apply and shall not
prohibit the use or disclosure of such confidential information (i) to the
extent required by law or court order, or other administrative order in any
litigation, arbitration, or similar proceeding; (ii) to the extent such
information becomes publicly available other than through a breach of this
section; or (iii) to the extent such information would become necessary to
support any claim arising between the parties; or (iv) with the written
agreement of DPM and VISTA. The parties agrees that any remedy at law for actual
or threatened breach of the provisions of this section would be inadequate and
that DPM or VISTA shall be entitled to specific performance thereof or
injunctive relief by temporary or permanent injunction or such other appropriate
judicial remedy, writ or order as may be entered by a court of competent
jurisdiction. Any such remedy shall be in addition to any damages which DPM or
VISTA may be legally entitled to recover as a result of any breach by the other
party of the provisions of this section, and MMA hereby waives any requirement
for the securing or posting of any bond in connection with obtaining any such
injunctive or other equitable relief.

 

5.1 Initial and Renewal Terms. The term of this Agreement will be for three (3)
years commencing as of October 15, 2003, and expiring as of October 15 2006,
unless and until terminated as provided hereinafter (“the Term”). DPM is hereby
granted and shall, if not at the time in default under this Agreement, have at
its sole discretion, an option to extend the term of this Agreement for two (2)
years under the same terms contained herein. This option shall be exercised only
by DPM’s delivering to MMA before the termination of the original Term written
notice of DPM’s election to extend the Term of this Agreement as provided
herein.

 

5.2 Termination by DPM. DPM may terminate this Agreement upon thirty (30) days
written notice to MMA.

 

5.3 Termination by MMA. MMA may terminate this Agreement upon the occurrence of
the dissolution of DPM, or if DPM fails to pay MMA the advertising dollars as
provided for in sec. 1.3 of this Agreement within thirty (30) days of the date
such amounts are due.

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 4 of 9



--------------------------------------------------------------------------------

5.4 Termination by Agreement. In the event MMA and DPM shall mutually agree in
writing, this Agreement may be terminated on the date specified in such written
agreement.

 

5.5 Bankruptcy. In the event that either party become insolvent, or if any
petition under federal or state law pertaining to bankruptcy or insolvency or
for a reorganization or arrangement or other relief from creditors shall be
filed by or against either party, or if any assignment, trust, mortgage, or
other transfer shall be made of all or a substantial part of the property of
either party, or if either party shall make or offer a composition in its debts
with its creditors, or if a receiver, trustee, or similar officer or creditor’s
committee shall be appointed to take charge of any property of or to operate or
wind up the affairs of either party, then the other party may, by written
notice, as specified herein, immediately terminate this Agreement.

 

5.6 Default. In the event either party shall give written notice to the other
that such other party has substantially defaulted in the performance of any
material duty or material obligation imposed upon it by this Agreement, and such
default shall not have been cured within thirty (30) days following the giving
of such written notice, the party giving such written notice shall have the
right to immediately terminate this Agreement unless the defaulting party shall,
within said thirty (30) day period, have made a good faith effort to initiate
corrective action and it is contemplated that such corrective action will be
completed within the following thirty (30) day period.

 

5.7 Effects of Termination. Upon termination of this Agreement, as hereinabove
provided, neither party shall have any further obligations hereunder except for
(i) obligations accruing prior to the date of termination, and (ii) obligations,
promises, or covenants set forth herein that are expressly made to extend beyond
the Term, including, without limitation, indemnities, and payment of accrued
advertising dollars, if any.

 

6.1 Independent Relationship. It is mutually understood and agreed that MMA and
DPM, in performing their respective duties and obligations under this Agreement,
are at all times acting and performing as independent contractors with respect
to each other, and nothing in this Agreement is intended nor shall be construed
to create an employer/employee relationship or a joint venture relationship, or
to allow DPM to exercise control or direction of any nature, kind, or
description over the manner or method by which MMA performs its duties.

 

6.2. MMA Representative. Except as may be herein more specifically provided, MMA
shall act with respect to all matters hereunder through its managers.

 

6.3 DPM Representative. Except as may be herein more specifically provided, DPM
shall act with respect to all matters hereunder through its President.

 

6.4 Notices. Any notice, demand, or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 5 of 9



--------------------------------------------------------------------------------

delivered or mailed by prepaid certified mail, return receipt requested,
addressed as follows:

 

If to MMA:   

Kevin Bailey

1314 Texas Ave suite 1110

Houston, Texas 77002

Telephone: (713) 227-0042

Telefax: (713) 227-7001

If to DPM:   

Philip Chan

4301A Vista

Pasadena, Texas 77504

Telephone: (713) 947-0891

Telefax: (713) 944-3334

 

or to such other address, or to the attention of such other person or officer,
as either party may by written notice designate.

 

6.5 Governing Law. This Agreement has been executed and delivered in, and shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Texas. Venue for any legal actions hereunder shall be in the State
district courts of Harris County, Texas.

 

6.6 Assignment. This Agreement may not be assigned by any party hereto.

 

6.7 Waiver of Breach. The waiver by either party of any condition or covenant,
or of any breach or violation of any provision of this Agreement shall not
operate as, or to be construed to constitute, a waiver of any subsequent breach
of the same or another provision hereof.

 

6.8 Enforcement. In the event either party resort to legal action to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover costs of such action so incurred, including, without
limitation, reasonable attorney’s fees.

 

6.9 Gender and Number. Whenever the context of this Agreement requires, the
gender of all words herein shall include the masculine, feminine, and neuter,
and the number of all words herein shall include the singular and plural.

 

6.10 Additional Assurance. Except as may be herein specifically provided to the
contrary, the provisions of this Agreement shall be self-operative and shall not
require further agreement by the parties; provided, however, at the request of
either party, the other party shall execute such additional instruments and take
such additional acts as are reasonable and as the requesting party may deem
necessary to effectuate this Agreement.

 

6.11 Consents, Approvals, and Exercise of Discretion. Except as may be herein
specifically provided to the contrary, whenever this Agreement requires any
consent or approval to be given by either party, or either party must or may
exercise

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 6 of 9



--------------------------------------------------------------------------------

discretion, the parties agree that such consent or approval shall not be
unreasonably withheld or delayed, and such discretion shall be reasonably
exercised.

 

6.12 Force Majeure. Neither party shall be liable or deemed to be in default for
any delay or failure in performance under this Agreement or other interruption
of service deemed to result, directly or indirectly, from acts of God, civil or
military authority, acts of public enemy, war, accidents, fires, explosions,
earthquakes, floods, failure of transportation, strikes or other work
interruptions by either party’s employees, or any other similar cause beyond the
reasonable control of either party.

 

6.13 Severability. In the event any provision of this Agreement is held to be
invalid, illegal, or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall not affect the remainder of
this agreement, which shall be and remain in full force and effect, enforceable
in accordance with its terms.

 

6.14 Divisions and Readings. The division of this Agreement into articles,
sections, and subsections and the use of captions and headings in connection
therewith are solely for convenience and shall not affect in any way the meaning
or interpretation of this Agreement.

 

6.15 Amendments and Agreement Execution. This Agreement and amendments hereto
shall be in writing and executed in multiple copies by the duly authorized
officers of VISTA and Manager. Each multiple copy shall be deemed an original,
but all multiple copies together shall constitute one and the same instrument.

 

6.16 Entire Agreement. This Agreement supersedes all previous contracts and
amendments and constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement. Neither party shall be entitled to
benefits other than those specified herein. No oral statements or prior written
material not specifically incorporated herein shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized unless
incorporated herein by amendment as provided herein, such amendment(s) to become
effective on the date stipulated in such amendment(s). The parties specifically
acknowledged that, in entering into and executing this Agreement, the parties
rely solely upon the representations and agreements contained in this Agreement
and no others.

 

6.17 Specific Performance. Each party acknowledges that a remedy at law for any
breach or attempted breach of the provisions of this Agreement will be
inadequate, and agrees that each party shall be entitled to specific performance
and injunctive or other equitable relief in case of any such breach or attempted
breach.

 

6.18 Successors Bound. Subject to the provisions of Section 7.5, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal legal representatives, and assigns.

 

6.19 Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The word “this Agreement,” “this

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 7 of 9



--------------------------------------------------------------------------------

instrument,” “herein,” “hereto,” “hereunder,” and words of similar import refer
to this Agreement as a whole and not to a particular article, section,
paragraph, or other subdivision of this Agreement. Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine, and neuter, and the number of all words shall include the
singular and the plural.

 

6.20 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument.

 

6.21 Public Disclosure. The parties hereto agree that any disclosure or press
release about the transactions contemplated by this Agreement may only be made
in the manner and at the time mutually determined by the Purchaser and the
Seller.

 

6.22 Time. Time is of the essence hereof. If the time for performance of any
obligations set forth in this Agreement falls on Saturday, Sunday, or legal
holiday, compliance with such obligation on the next business day following such
Saturday, Sunday or legal holiday shall be deemed acceptable. For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday, or
legal holiday in Texas.

 

6.23 Attorney’s Fees. In the event of any action at law or in equity between the
parties hereto to enforce any provision or right hereunder or in any way related
hereto or arising herefrom, the unsuccessful party in such litigation covenants
and agrees to pay to the successful party all costs and expenses, including
reasonable attorney’s fees, incurred therein by such successful party. If such
successful party shall recover judgment in any such action or proceeding, such
costs and expenses shall be included as part of such judgment.

 

6.24 Language. The language of this Agreement shall be construed as a whole and
in accordance with the fair meaning of the language used. The language of this
Agreement shall not be strictly construed for or against either of the parties
hereto based upon who drafted or was principally responsible for drafting the
Agreement or any specific term or condition hereof. This Agreement shall be
deemed to have been drafted by each party hereto, and no party may urge
otherwise.

 

6.25 Knowledge. Any representation, warranty or covenant herein which is limited
to a party’s “knowledge” is made with the understanding that such party has
examined whatever sources of information that are reasonably accessible to such
party in order to verify the truth and accuracy of such representation, warranty
or covenant.

 

6.26 Other Documents. The parties agree to execute all other documents or
instruments necessary to effect the transfers of property set forth herein and
otherwise to implement the provisions of this Agreement.

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MMA and DPM have executed this Agreement in multiple
originals this 15th day of October, 2003.

 

MMA:

     

Medical Multimedia Advertising, Inc.

            By:   /s/    Kevin Bailey                         Kevin Bailey,
President

 

DPM:

     

Doctors Practice Management, Inc.

            By:   /s/    Philip Chan                         Philip Chan,
President

 

Management Support And Marketing Agreement

Between Doctors Practice Management, Inc. and Medical Multimedia Advertising,
Inc.

(dynacy/doctorspractice/contracts)

 

Page 9 of 9



--------------------------------------------------------------------------------

ADDENDUM

 

MANAGEMENT SUPPORT AND MARKETING AGREEMENT

 

The addendum to the MANAGEMENT SUPPORT AND MARKETING AGREEMENT (“Agreement”)
entered into and effective as of the 15th day of October, 2003 by and between
DOCTORS PRACTICE MANAGEMENT, INC., a Texas business corporation (“DPM”) and
MEDICAL MULTIMEDIA ADVERTISING, INC. (“MMA”) is offered to correct the reference
effective date from the erroneous date of September 1, 2002 to the correct date
of October 15, 2003.

 

All other recitations contained in the Agreement are correct and remain in full
force and effect.

 

IN WITNESS WHEREOF, MMA and DPM have executed the Agreement in multiple
originals this 28th day of July, 2004

 

  MMA:

     

Medical Multimedia Advertising, Inc.

         /s/    Kevin Bailey                 Kevin Bailey, President

  DPM:

     

Doctors Practice Management, Inc.

         /s/    Philip Chan                 Philip Chan, President